DETAILED ACTION
This Office Action is in response to a communication made on December 01, 2021. 
Claims 1-8 and 10-20 are pending in the application.
Claims 1, 10 and 17 have been amended by the Applicant
Claims 7, 16 and 19 contain allowable subject matter 
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.. 

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103(a), filed December 01, 2021, have been fully considered.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivashin et al (US Patent Application Pub. No. 2008/0091778 A1) hereinafter Ivashin, in view of Witt et al (US Patent Application Pub. No. 2006/0087987 A1) hereinafter Witt, and in view of Datar et al (US Patent Application Pub. No. 2009/0249185 A1) hereinafter Datar, and in further view of Sandquist et al (US Patent Application Pub. No. 2009/0187825 A1) hereinafter Sandquist.
Regarding claims 1, 10 and 17, Ivashin teaches: 
A method for presenting media content on a first client computer of a plurality of client computers that are participating in a collaboration session, the method comprising: receiving, at the first client computer, the media content from a server; presenting the media content at the first client computer (see Fig. 1 and ¶ [0010], Ivashin shows a teleconferencing system which includes a conference server and a plurality of conference clients which communicate with the conference server over a network connection, ¶ [0002] shows the participants exchange audio, video and other media using various device interfaces (a plurality of client computers), ¶ [0027] shows each conference client establishes a network connection to conference server to transmit video and audio streams and other data being shared by the participant using that conference client (participating in a collaboration session), and the conference server transmits the individual composite video streams along with the mixed audio stream to each conference client (receiving, at the first client computer, the media content from a server; presenting the media content)
Ivashin does not explicitly show:
receiving, at the first client computer, a selection of an option that defines how annotations on the media content received from the plurality of client computers are to be formatted for real-time display on the media content at the plurality of client computers participating in the collaboration session; 
sending the option to the server to cause any annotations on the media content received from the plurality of client computers participating in the collaboration session to be formatted based on the option for presentation of the media content with respective annotations at each of the plurality of client computers participating in the collaboration session, wherein each respective annotation is formatted based on the option, for presentation at each of the plurality of client computers participating in the collaboration session and is associated with a user of a corresponding client computer that provided the respective annotation;
receiving, at the first client computer of the plurality of client computers participating in the collaboration session, an annotation formatted by the server based on the option, the annotation provided by a user of a second client computer of the plurality of client computers participating in the collaboration session;  
and presenting the formatted annotation on the media content at the first client computer of the plurality of client computers participating in the collaboration session, the formatted annotation being presented with an identifier of the user of the second client computer
Witt shows:
receiving, at the first client computer, a selection of an option that defines how annotations on the media content received from the plurality of client computers are to be formatted for real-time display on the media content at the plurality of client computers participating in the collaboration session; sending the option to the server to cause any annotations on the media content received from the plurality of client computers to be formatted (see Fig. 2 and ¶ [0009],[0019],[0033], Witt shows an Interactive Video Collaboration Framework/IVCF system which provides interactive collaboration between a plurality of users, which includes a media content server, a content management server and a Multipoint Conferencing Unit/MCU server, which provides interconnection between the plurality of clients (plurality of client computers), Fig. 4 items 64,42 and ¶ [0061],[0068] shows the system establishes a live video conference between multiple clients viewing a requested content stream in the content window, and the clients are able to simultaneously view and discuss the content being streamed to their respective GUI, ¶¶ [0069]-[0071] and claim 16 shows the system provides each client with the option of making an annotation to at least one of the streaming content or the video conferencing content viewable within the GUI window, and the annotation is superimposed in at least one of within a frame of video data, a hotspot, and a selected area of interest on a video picture (selection of an option) and the annotation data is transmitted from the annotating client via the content management server for receipt by the other clients (sending the option to the server), ¶ [0077] shows the system determines the position of the annotation data using an XML-based Synchronized Multimedia Integration Language that defines how various mixed media content are presented to a viewer, ¶ [0071]-[0073] shows the user selectively adds metadata to the received stream of video data, the metadata defines how annotations on the media content received from the plurality of client computers are to be formatted)
receiving, at the first client computer of the plurality of client computers participating in the collaboration session, an annotation formatted by the server based on the option, the annotation provided by a user of a second client computer of the plurality of client computers participating in the collaboration session; and presenting the formatted annotation on the media content at the first client computer (see Fig. 6 and ¶ [0070], Witt shows the user/client wishes to annotate the content and the respective client adds data/metadata, which is sent from the annotating client via the content management server (received from a second client computer) for receipt by the other clients, once the data is received by the clients its displayed within the GUI in response to a determination of the type of annotation (presenting the formatted annotation on the media content at the first client computer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin to incorporate the teaching of Witt such that conference server includes a content management function which allows a user to add an annotation on the video which is sent as metadata/XML information to the server which sends it to the other clients and the formatted annotation is displayed on the video window in their user interface. Doing so would allow users to discuss the video content in real-time since the conference server would be able to add the annotation as metadata/XML information and enable the client to display the annotation on the video in determination of the type and position of annotation
Datar shows:
based on the option for presentation of the media content with respective annotations at each of the plurality of client computers participating in the collaboration session, wherein each respective annotation is formatted based on the option, for presentation at each of the plurality of client computers participating in the collaboration session and is associated with a user of a corresponding client computer that provided the respective annotation; (see Fig.1 client computer that provided the respective annotation), and transmits the new annotation to the annotation server (sending the option to the server), and the annotation server sends annotations indexed to a client’s instance of a video, ¶ [0037] shows the client is adapted to display the annotations associated with the frames, for example, as text superimposed on the video frame, as graphics and annotations can also include commands for displaying as instructed by the annotation (based on the option for presentation of the media content)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin and Witt to incorporate the teaching of Datar such that conference server allows a user to add a spatial definition for the new annotation and choose a range of frames of the video to which the annotation will be indexed, which is adapted to display the annotations associated with the frames. Doing so would allow for a collaborative community of annotation authors, editors, and consumers since an annotation server would be able to include annotations with commands for displaying and adapting as instructed by the annotation
Sandquist shows:
the formatted annotation being presented with an identifier of the user of the second client computer (see Fig.3 and ¶ [0002],[0063], Sandquist shows a system related to annotating and sharing content, which presents a user interface that allows a user to enter and view annotations associated with content such as a video and the user to share the video as annotated with other users as desired, other users receiving the annotated video may further annotate the video and share it with others, in which the annotation is stored by an annotation server together with other annotation information e.g., a user name and time stamp, Fig.4 an identifier of the user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin and Witt to incorporate the teaching of Sandquist such that conference system includes an annotation server which stores the annotation together with other annotation information e.g., a user name and time stamp. Doing so would allow for a collaborative community of annotation authors and consumers since the system would be able to display the annotations from multiple users identified by the user names.

Regarding claims 2, 11 and 18, Ivashin as modified by Witt, Datar and Sandquist teaches the method, system and medium of claims 1, 10 and 17.
Ivashin shows: 
The method of claim 1, wherein the annotation is at least one of an annotation drawing, an annotation text, or an annotation bubble (see ¶ [0029], Ivashin shows in addition to audio and video information, other information may be communicated between participants, such as a shared whiteboard space may be provided allowing participants to contribute and share ideas in a pictorial manner by drawing onto the whiteboard using a mouse or other pointing device (an annotation drawing).

Regarding claims 3 and 12, Ivashin modified by Witt, Datar and Sandquist teaches the method and system of claims 1, 10.
Ivashin shows: 
The method of claim 1, wherein the media content comprises a sequence of images representing one or more scenes (see Fig. 3 and ¶ [0003], Ivashin shows the participants viewing a set of slides shared by one participant (a sequence of images).

Regarding claim 8, Ivashin modified by Witt, Datar and Sandquist teaches claim 1.
Ivashin shows: 
The method of claim 1, wherein the first client computer is a leader client computer in the plurality of client computers that are participating in the collaboration session (see ¶ Fig. 7B a leader client) that is displayed to the presenter participant, which includes controls such as a "Stop Presenting" button.

Regarding claim 20, Ivashin modified by Witt, Datar and Sandquist teaches claim 17.
Ivashin shows: 
The computer-readable storage medium of claim 17, wherein the media content comprises a presentation document or a video (see Fig. 3 and ¶ [0003],[0036], Ivashin shows the live conference its participants to view a set of slides shared by one participant and the conference application interface includes components each covering a rectangular region of conference application interface, for presenting video, shared documents, and other information to the conference participants (comprises a presentation document or a video).

Claims 4-6 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ivashin, in views of Witt, Datar and Sandquist, and in further view of Gunasekar et al (US Patent Application Pub. No. 2012/0117153 A1) hereinafter Gunasekar.
Regarding claims 4 and 13, Ivashin modified by Witt, Datar and Sandquist teaches the method and system of claims 1, 10.
Ivashin shows: 
The method of claim 1, further comprising presenting, at the first client computer, a comment frame for displaying comments associated with the media content, (see Fig. 3 item 166 and ¶ [0036], Ivashin shows the conference application interface presents a chat window for sending instant messages to other participants (a comment frame)
Ivashin does not explicitly show:
wherein the comment frame includes a scroll bar that enables the first client computer to navigate through the comments of the comment frame 
Gunasekar shows:
wherein the comment frame includes a scroll bar that enables the first client computer to navigate through the comments of the comment frame (see Fig. 1 and ¶ [0155], Gunasekar includes a scroll bar) and in many cases, generic web browsers are used as a "common denominator" client supported by a wide variety of receiving devices).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin and Witt to incorporate the teaching of Gunasekar such that the chat window displayed on the end device display uses a scroll bar. Doing so would allow clients to view multiple instant messages since the conference server would provide a scroll bar on the chat window.

Regarding claims 5 and 14, Ivashin modified by Witt, Datar and Sandquist teaches the method and system of claims 1, 10.
Ivashin shows: 
The method of claim 1, wherein the media content comprises a presentation document, and (see Fig. 3 and ¶ [0003],[0036], Ivashin shows the live conference its participants to view a set of slides shared by one participant and the conference application interface includes components each covering a rectangular region of conference application interface, for presenting video, shared documents, and other information to the conference participants (comprises a presentation)
Ivashin does not explicitly show:
wherein the method further comprises presenting a scroll bar that enables the first client computer to navigate through images of the presentation document 
Gunasekar shows:
wherein the method further comprises presenting a scroll bar that enables the first client computer to navigate through images of the presentation document (see ¶ [0159], Gunasekar shows the server performs re-sampling, magnification, color conversion, scrolling, rotating, panning and other graphical tasks for handling of the image (presenting a scroll bar) and in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin and Witt to incorporate the teaching of Gunasekar such that the presentation component window displayed on the end device uses a scroll bar. Doing so would allow clients to view multiple slides since the conference server would provide a scroll bar on the windows.

Regarding claims 6 and 15, Ivashin modified by Witt, Datar and Sandquist teaches the method and system of claims 1, 10
Ivashin does not explicitly show:
The method of claim 1, further comprising presenting a video controller that enables the first client computer to navigate through images of the video 
Gunasekar shows:
The method of claim 1, further comprising presenting a video controller that enables the first client computer to navigate through images of the video (see ¶¶ [0157],[0159], Gunasekar shows the output of graphical information to participants is differentiated at the server, and the server provides scrolling, rotating, panning and other graphical tasks for handling of the image (navigate through images of the video) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ivashin to incorporate the teaching of Gunasekar such that the graphical tasks for presentation of the image on component window include scrolling, rotating, panning and other graphical tasks for handling of the image. Doing so would enable customized views of the video/images since the conference server would provide the control of the graphical information displayed on the client.

Allowable Subject Matter
Claims 7, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7: Ivashin modified by Witt, Datar and Sandquist teaches claim 1.

Ivashin does not explicitly show “The method of claim 1, further comprising: receiving, at the first client computer, a selection of a duration of display for the annotation; and sending the duration of display for the annotation to the server to cause any annotations on the media content presented at the plurality of client computers to fade out after the duration,” which is disclosed in prior art by Malik (US Patent Application Pub. No. 2007/0208766 A1).

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined Ivashin, Witt, Datar, Sandquist and Malik to arrive at the present invention as recited in the context of independent claim 41 as a whole.
Dependent claim 16 and dependent claim 19 are objected to as being dependent upon a rejected base claim for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458 
/RP/